 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   RICHARD LEE JOHNSEN,

 9                              Plaintiff,                  Case No. 19-141-TSZ

10          v.                                              ORDER

11   HENRY TAMBE,

12                              Defendant.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. This matter comes before the

15   Court upon Defendant’s response to the Honorable Thomas S. Zilly’s Minute Order dated

16   October 16, 2019. (Dkt. # 43 (Jonathan Ballard Declaration (“Ballard Decl.”)).) Judge Zilly

17   vacated the pending Report and Recommendation in this matter due solely to concerns that

18   Plaintiff had not been properly served with actual notice of Defendant’s pending motion for

19   summary judgment given his release date from the Skagit County Jail. (Dkt. # 42 (Judge Zilly’s

20   10/16/19 Minute Order).) Judge Zilly gave Defendant an opportunity to assure the Court that

21   Plaintiff actually received such notice, and ordered that “[i]f defendant can verify that plaintiff

22   was actually served with the Rand notice and the pending motion for summary judgment, he

23   shall file a declaration within seven (7) days of this Minute Order.” (Id. at 1-2.) Judge Zilly




     ORDER - 1
 1   directed that “[i]f not, defendant shall take steps to locate plaintiff and arrange for service of the

 2   Rand notice, as well as his motion, file a revised declaration of service, and renote his motion for

 3   an appropriate date.” (Id. at 2)

 4          Defendant responded to Judge Zilly’s Minute Order by filing a declaration from defense

 5   counsel that does not comply with Judge Zilly’s directives. (Ballard Decl.) Defense counsel

 6   confirmed that he attempted to serve Defendant’s motion for summary judgment and the Rand

 7   notice on Plaintiff at the Skagit County Jail, but those documents were returned to him by the

 8   U.S. Postal Service marked “Return to Sender” because Plaintiff was no longer in custody. (Id. at

 9   ¶¶ 2-5.) Thus, although Defendant filed a declaration in response to Judge Zilly’s Minute Order,

10   he provided evidence confirming Judge Zilly’s suspicions that Plaintiff was not actually served

11   with those documents and failed to acknowledge the second directive in Judge Zilly’s Minute

12   Order at all. Rather, defense counsel simply asserts that he had already “appropriately served

13   [Plaintiff] at his address of record on file with the Court.” (Id. at ¶ 7.) Defense counsel also

14   pointed out that Plaintiff had failed to notify him, or the Court, of his change of address, which

15   suggests that defense counsel is not taking any steps to locate the Plaintiff. (Id. at ¶¶ 8-9.)

16          Defendant is directed to comply with Judge Zilly’s Minute Order by no later than

17   Wednesday, November 6, 2019. Specifically, Defendant shall “take steps to locate plaintiff and

18   arrange for service of the Rand notice, as well as his motion, file a revised declaration of service,

19   and renote his motion for an appropriate date.” (Judge Zilly’s 10/16/19 Minute Order.) Counsel

20   is advised that as a general matter, the Court expects counsel to disclose the fact that

21   attempts to serve documents, and particularly dispositive motions, were unsuccessful.

22   //

23




     ORDER - 2
 1          The Clerk is directed to send copies of this order to the parties and to the Honorable

 2   Thomas S. Zilly.

 3          Dated this 24th day of October, 2019.

 4


                                                          A
 5

 6                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 3
